Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-19 in the reply filed on 02/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because it is likely that a complete and thorough search for the composition will not find the method, for instance the urethanization may be carried out at completely different temperatures. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires a “crystallinity of at least 505 to less than 90%” which does not make sense since the lower bound is just a number. For purposes of examination the Office assumes that instead of 505 Applicant intended “50%”, as it appears in the Specification.
Claims 18 and 19 refer to the “moisture curable polyurethane hot melt composition of claim 16” but claim 16 is to an article of clothing or footwear. For purposes of examination the Office assumes that claims 18 and 19 are meant to depend from claim 17. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 and 11-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Helmeke et al (US 5869593 A).
Helmeke discloses a moisture cure hot melt polyurethane composition comprising the reaction product of (a3) a polyether polyol, (a2) a crystalline polyester polyol present in about 20 to about 35wt% [col 5 lines 12-20], (b) a polyfunctional isocyanate [abstract], and (a1) an amorphous polyester polyol [claim 9] present in preferably up to 30wt% [col 6 lines 7-10]. The preferred amorphous polyester polyol of Helmeke is Dynacoll 7130 [Example 15] which Applicant’s specification indicates is the trade name of amorphous polyester polyol produced by polycondensation of adipic acid, isophthalic acid, terephthalic acid, and diols having 2, 5 and 10 carbon atoms, and having a molecule weight of about 3000 [see US 20210171812 A1 paragraph 0067]. The preferred crystalline polyester polyol of Helmeke is Dynacoll 7381 [Example 15] which has a molecular weight of 3500 g/mol [see attached Dynacoll 7381 datasheet] and is the condensation product of aliphatic diols and aliphatic dicarboxylic acids [col 4 lines 58-67]. The polyether is exemplified as polyethylene glycol [Example 15]. The OH:NCO ratio in the composition is 0.75:1.0 to 0.15:1.0 [col 8 lines 27-37]. The compositions have viscosity less than 20000 cps at 110°C [col 8 lines 50-53] and a moisture vapor transmission rate of greater than 500 g/m2-day at a thickness of 0.5 to 1.25 mils [col 8 lines 62-65, col 10 lines 30-32]. The adhesives are used to bond two substrate layers [col 10 lines 13-19] including in clothing [col 1 lines 25-32]. 


Claim(s) 1-3, 5-10 and 12-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Minamida et al (US 20070232764 A1).
Minamida discloses a moisture curable polyurethane hot melt adhesive comprising the reaction product of (a3) a polyether polyol, (a2) a polyester polyol (CI), (a1) an amorphous polyester polyol with Tg below 20 [CII-1, Table 3, Synthetic Example 6], and a polyisocyanate cyanate [abstract]. The NCO to OH group equivalence ratio is 1.1 to 5.0 [0083]. The polyester (CI) is crystalline [0039] with a molecular weight of 1000 to 5000 [0043] and includes an example of a condensation product of ethylene glycol, another aliphatic diol and an aliphatic acid [Table 3, Synthetic Example 5]. The preferred polyethers are PPF and EO-PPG [Table 2]. Examples include viscosity at 6500 mPas at 125°C [0108] and initial adhesive strength (initial tack of 5 to 10 N/25mm (=N/inch) [Table 4]. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 17-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Helmeke et al (US 5869593 A).
Helmeke does not disclose the percent crystallinity of the crystalline polyester polyol. However, the ordinarily skilled artisan would immediately envisage the full range of significantly more than 0% (which would otherwise be considered amorphous) and less than 100%. Examiner takes the position that the claimed ranges of crystallinity (i.e. 20 to 90% and 50 to 90%) are anticipated by the implied range of Helmeke. 
It is the opinion of the Office that the disclosed range of more than 0% and less than 100% is disclosed with sufficient specificity to anticipate the corresponding claimed ranges. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim(s) 4 and 17-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minamida et al (US 20070232764 A1).
Minamida does not disclose the percent crystallinity of the crystalline polyester polyol. However, the ordinarily skilled artisan would immediately envisage the full range of significantly more than 0% (which would otherwise be considered amorphous) and less than 100%. Examiner takes the position that the claimed ranges of crystallinity (i.e. 20 to 90% and 50 to 90%) are anticipated by the implied range of Minamida. 
It is the opinion of the Office that the disclosed range of more than 0% and less than 100% is disclosed with sufficient specificity to anticipate the corresponding claimed ranges. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766